FILED
                                                                       MARCH 22, 2018
                                                                 In the Office of the Clerk of Court
                                                                WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                           )
                                               )         No. 34395-2-111
                     Respondent,               )
                                               )
       V.                                      )
                                               )
DAVID VASQUEZ ALCOCER,                         )         PUBLISHED OPINION
                                               )
                     Appellant.                )

       KORSMO, J. - David Alcocer appeals from his convictions on two counts of third

degree assault with sexual motivation, challenging three of the conditions of community

custody imposed by the trial court. Adhering to our decision in State v. Magana, 197
Wash. App. 189, 389 P.3d 654 (2016), we largely affirm the trial court, but the matter is

remanded for clarification of the language and scope of some of the conditions.

                                          FACTS

       Mr. Alcocer pleaded guilty to charges involving his stepdaughter, whom we need

not identify by name. Mr. Alcocer has two biological children with the stepdaughter's

mother, who also has two other children from a previous relationship. The record reflects

that the victim was twelve years of age. The ages of the other children are not revealed in

the record, although it is likely that his biological children are younger than the victim.
No. 34395-2-111
State v. Alcocer


       The court imposed a standard range sentence of 27 months in prison, followed by

36 months of community supervision during which he must be evaluated and, if

necessary, undergo treatment for sexual deviancy. In addition to typical conditions of

supervision, the court imposed the following "other conditions" of community custody:

       • Have no contact with minors under the age of 18 without prior approval
         from his supervising Community Corrections Officer and/or his sex
         offender treatment provider.
       • Obtain a sexual deviancy evaluation, at your own expense, and follow
         through with recommended treatment if directed by your community
         corrections officer or therapist;
       • Submit to a polygraph and/or plethysmograph testing upon the request of
         your therapist and/or community corrections officer, at your own expense.
       • Shall not use or possess any pornographic materials, to include
         magazines, internet sites, and videos.
       • Have absolutely no contact with the victim.

Clerk's Papers at 96.

       Mr. Alcocer timely appealed to this court, challenging three of the "other

conditions" of his community custody. A panel considered the case without oral argument.

                                           ANALYSIS

       Mr. Alcocer challenges the possession of pornographic materials restriction, the

plethysmograph requirement, and the restriction on his contact with minors. We address

those contentions in the order listed. 1


       1
         Mr. Alcocer also filed a statement of additional grounds alleging ineffective assistance
by his trial counsel. His allegations involve matters outside the record of this appeal. His
remedy is to file a personal restraint petition in which he can marshal his evidence and attempt
to prove his argument. State v. Norman, 61 Wash. App. 16, 27-28, 808 P.2d 1159 (1991).

                                              2
No. 34395-2-III
State v. Alcocer


       Possession ofPornographic Materials

       Mr. Alcocer challenges this condition on the basis that it is unconstitutionally

vague and that it was unrelated to his crime. We agree with the former contention, but

not the latter.

       This initial contention involves an issue that has been settled long enough that it

should not be recurring. Appellant argues, and respondent agrees, that the possession of

"pornography" condition is unconstitutionally vague. We also agree. State v. Bahl, 164
Wash. 2d 739, 752-53, 193 P.3d 678 (2008); State v. Sansone, 127 Wash. App. 630, 639, 111
P.3d 1251 (2005). We remand for the court to change the restriction to limit use or

possession of materials depicting "sexually explicit conduct" as defined in RCW 9.68A.011.

       Mr. Alcocer, however, also argues that sexually explicit material was not involved

in his offenses and should not, therefore, be a crime-related prohibition in his case.

Although acknowledging our decision in Magana, he urges that we recede from it

because the decision (allegedly) conflicts with the legislature's narrow definition of

crime-related prohibitions.2 We disagree.




       2 Appellant also contends Magana is inconsistent with State v. Kinzle, 181 Wn.
App. 774, 785, 326 P.3d 870 (2014). Although we agree that Kinzle is inconsistent in
result with Magana, and now with this decision, we simply note that in Kinzle the
prosecutor conceded the issue and the court accepted the concession without significant
discussion.

                                             3
No. 34395-2-III
State v. Alcocer


       Crime-related prohibitions are orders directly related to "the circumstances of the

crime." RCW 9.94A.030(10). Determining whether a relationship exists between the

crime and the condition "will always be subjective, and such issues have traditionally

been left to the discretion of the sentencing judge." State v. Parramore, 53 Wash. App.
527, 530, 768 P.2d 530 (1989). Thus, we review sentencing conditions for abuse of

discretion. State v. Riley, 121 Wash. 2d 22, 37, 846 P.2d 1365 (1993). An abuse of

discretion occurs when the imposition of a condition is manifestly unreasonable. State v.

Valencia, 169 Wash. 2d 782, 791-92, 239 P.3d 1059 (2010).

       In Magana, the trial court imposed a restriction on access to sexually explicit

materials upon an offender convicted of third degree child rape. 197 Wash. App. at 193-94,

201. We found the appellant's argument that the condition was unrelated to his offense

"unpersuasive" in light of the fact that he had been convicted of a sex offense. Id. at 201.

       Believing that conviction for a sex offense is insufficient justification for a

limitation on possessing sexually explicit materials, Mr. Alcocer asks that we reconsider

our position. Having reconsidered the issue at his request, we adhere to that position.

Magana did not create a new condition of community custody; it simply recognized the

trial court's discretionary authority to impose the restriction when deemed necessary.

      Written or visual depictions of sexually explicit conduct do not enjoy robust First

Amendment protections. U.S. Const. amend. I; see Ginsberg v. New York, 390 U.S. 629,

88 S. Ct. 1274, 20 L. Ed. 2d 195 (1968). Such depictions have no overriding artistic or

                                              4
No. 34395-2-III
State v. Alcocer


scholarly value. Instead, they consist of "material intended to stimulate, arouse, or the

like." United States v. Gnirke, 775 F.3d 1155 (9th Cir. 2015). An individual who has

been convicted of a sex offense has demonstrated an inability to control sexual

stimulation and arousal. Accordingly, the State has a legitimate interest in restricting

access to sexually explicit content in an effort to reduce recidivism. In addition, the

sexual activity portrayed in pornography typically fails to model realistic behavior or

affirmative consent by equal partners. The simple fact of a sex offense conviction is

indicative of a defendant's manifest inability to process the complex messages sent by

pornography in a healthy and legal manner. Just as the State has an interest in restricting

access to explicit pornography by minors, see Ginsberg, so too does it have a legitimate

interest in restricting access to those convicted of sex offenses.

       Accordingly, we believe it is not manifestly unreasonable for trial judges to

restrict access to sexually explicit materials for those convicted of sex offenses.3

Therefore, the trial court did not abuse its discretion by imposing this condition.

       Plethysmograph Requirement

       The remaining issues are controlled by settled law and need only briefly be

discussed. Plethysmograph testing may be used only for sexual deviancy treatment and


       3In those instances, such as in this case, where the court has ordered deviancy
treatment, the restriction should carry language that exempts use of sexually explicit
materials at the direction of a treatment provider. E.g., State v. 0 'Cain, 144 Wash. App.
772, 775, 184 P.3d 1262 (2008).

                                              5
No. 34395-2-III
State v. Alcocer


may not be used for monitoring. State v. Riles, 135 Wn.2d 326,342-46,957 P.2d 655

(1998); State v. Castro, 141 Wn. App. 485,494,170 P.3d 78 (2007). Although we

appreciate the clear and succinct language used by the trial court to alert Mr. Alcocer to

his obligation to undergo polygraph or plethysmograph testing upon direction of

supervising authorities,combining those directives in this instance could be read as

improperly authorizing the community corrections officer to require plethysmograph

testing. That is an improper use of the monitoring authority given to the community

corrections officer. Riles, 135 Wash. 2d at 344-46.

       Upon remand,the court should clarify that the plethysmograph should only be

used at the direction of the sexual deviancy evaluator and/or treatment provider. 4

       Contact with Minors

       Mr. Alcocer also contends that the no contact with minors provision improperly

limits his contact with his own biological children. However,he did not challenge the

provision in the trial court and the record does not support the allegation since we cannot

tell the ages of his two children. Although it is likely that they are younger than the

victim,that is not a foregone conclusion.




       4
         For example,the provision might be rewritten along the following lines: "Submit
to polygraph testing upon request of CCO; and if the sexual deviation evaluation
recommends treatment,the defendant shall also submit to polygraph and plethysmograph
testing in conjunction with such treatment."

                                             6
No. 34395-2-III
State v. Alcocer


       However,since the case is being remanded for other reasons,Mr. Alcocer is free

to raise this issue before the trial court. Limitations on contact with one's own children

must be imposed sensitively with respect for the offender's constitutional right to parent

and are subject to strict review. In re Pers. Restraint ofRainey, 168 Wn.2d 367,377,229

P.3d 686 (2010); State v. Warren, 165 Wn.2d 17,32,195 P.3d 940 (2008),cert. denied,

129 S. Ct. 2007 (2009). The State has a compelling interest in preventing harm to

children. State v. Corbett, 158 Wash. App. 576, 598,242 P.3d 52 (2010). Thus, it can be

permissible to prohibit an offender from contacting his own children. Id. at 599-600;

State v. Berg, 147 Wn. App. 923,927,198 P.3d 529 (2008). Corbett and Berg are

factually similar cases and should inform the trial court's decision on this issue.

       Remanded for further proceedings.5



WE CONCUR:




      5 Mr. Alcocer also asks that we waive costs on appeal. That matter will be
considered by our commissioner in the event the State seeks costs. RAP 14.2.

                                              7